Title: From George Washington to John Mitchell, 6 November 1779
From: Washington, George
To: Mitchell, John


        
          Dr Sir,
          West-point Novr 6th 1779.
        
        Your favors of the 24th and 30th ulto are both at hand—accept my thanks for the trouble you have had in providing lodgings for Mrs Washington—I have no doubt of their being such as will prove agreeable to her—& shall write to her by the next Post to come up and occupy them till I shall be able to know where my own quarters will be & remove her to them—At present I am totally in the dark respecting this matter.
        I shall be much obliged to you for furnishing Mrs Washington with whatever she may have occasion for—Of Mrs Mitchells kind attentions I am sure she will have no cause to complain—I am sure also, she will hold them in grateful remembrance.
        If the Gentn to whom the inclosed letters are addressed should have left Phila. be plea[s]’d to forward them by the Post. or any other good conveyances. Mr Tournon [Ternant] talked of proceeding immediately to So. Carolina—if no express should be going from Congress that way the conveyance by him may be a good one.
        My compliments attend Mrs Mitchell—and I am Dr Sir Yr Most Obedt Servt
        
          Go: Washington
        
      